Per Curiam.
Defendant, Jesus Armando Mendoza, was arrested at approximately 6:50 a.m. on April 15, 1968, in the city of Detroit. He was charged with reckless driving, MCLA § 257.626 (Stat Ann 1968 Rev § 9.2326). At 10 a.m. that same morning, defendant was arraigned in the recorder’s court for the city of Detroit, traffic and ordinance division.
The record shows that on arraignment defendant stated that he wanted to see an attorney. The defendant was not offered an adjournment for this purpose. The request to see an attorney was ignored by the court and he was denied this right. The Michigan Constitution guarantees an accused person the right to have the assistance of counsel for his defense in every criminal prosecution (Const 1963, art 1, § 20). The denial of defendant’s right to legal counsel was reversible error.
Reversed and remanded.